Citation Nr: 1127973	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.

The issues of entitlement to service connection for multiple disorders (severe short term memory loss, sleep apnea, decreased vision with glasses, tingling arms and fingers, vocal condition, fibromyalgia, posttraumatic stress disorder with depression, anxiety, severe eye surgery with lasers, night sweats/nightmares, nerve condition with numbness, decreased hearing, peripheral artery disease, in-grown toenails, left shoulder, and blood clots with four inch scar), entitlement to nonservice-connected pension benefits, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for a cervical spine disorder and a right shoulder disorder is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

Service treatment notes showed that the Veteran was treated for right arm strain in November 1972 and complaints of upper back myalgias and shoulder pain in December 1972.  In January 1973, the Veteran was again seen for complaints of right shoulder joint pain.  The examiner listed a provisional diagnosis of osteoarthritis, questionable old football injury.  His service separation examination report did not show any complaints, findings, or diagnoses of a cervical spine or right shoulder disorder.  Service personnel records listed his military occupational specialty (MOS) as Ammo Storage Specialist.

On his July 2008 substantive appeal, the Veteran noted that he complained of neck and right shoulder conditions during his service separation examination.  During his April 2011 hearing, the Veteran asserted that he injured his right shoulder and neck during an in-service fall in 1972 and continued to have problems in those areas throughout service.  He reported that the in-service examiner focused solely on his shoulder complaints, prescribed pain medications and physical therapy, and put him on light duty for a week.  

While the Veteran does not appear to have been treated for a cervical spine disorder during his period of active service, his statements as to the nature of his asserted in-service injury are accepted by the Board as being consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

Post-service VA treatment records dated from 1999 to 2007 reflected complaints of neck pain with numbness/tingling of arms and spasms as well as findings of mild degenerative changes of the lower cervical vertebrae on CT scan, degenerative spondylosis at C4 and C5 as well as small bilateral rudimentary cervical rib on X-ray, cervicalgia with numbness, osteoarthritis of the cervical spine, and minimal degenerative disc bulging at C5-6 without impingement on MRI.  

Private treatment records dated in July 2003 showed normal cervical spine MRI findings and notations of cervical spine arthritis.  In a July 2007 statement, a private physician, K. J., M. D., noted that the Veteran fell while on active duty and injured his neck and shoulder.  He opined that it was as likely as not that his current condition was linked to that service-connected incident.  This opinion lacks probative value as there was no rationale provided.  The Veteran has also testified that he had received treatment for cervical spine and right shoulder disorders since separation from service during his April 2011 hearing.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In light of the cumulative record discussed above, the AMC should arrange for the Veteran to undergo a VA examination(s) to determine the nature and etiology of his claimed cervical spine disorder and right shoulder disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A September 2008 decision reflects an award of Social Security Administration (SSA) benefits.  In addition, the Veteran indicated that he was awarded entitlement to SSA disability benefits based in part on his claimed disorders during his April 2011 hearing.  Evidence of record further showed that the RO was unsuccessful in its initial attempt to obtain the Veteran's SSA records in August 2010.  Upon review, the Board notes that the RO's search was conducted using the wrong name for the Veteran. 

The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matters on appeal.

The claims file reflects that the Veteran has received medical treatment from the VA Medical Centers (VAMC) in Montgomery, Alabama, and Tuskegee, Alabama; however, as the claims file only includes treatment records from those facilities dated up to February 2007, any additional relevant records should be obtained.  During his April 2011 hearing, the Veteran identified that he had received treatment for his claimed disorders at the Tuskegee VAMC starting in 1973.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his claimed cervical spine and right shoulder disorders since April 1973.  Of particular interest are any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the claimed cervical spine and right shoulder disorders from the Tuskegee VAMC, for the periods from April 1973 to May 1999 and from February 2007 to the present, and from the Montgomery VAMC, for the period from April 1973 to the present. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.  

All reasonable attempts should be made to obtain such records.  If records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the nature and etiology of his claimed cervical spine and right shoulder disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed cervical spine and/or right shoulder disorder is etiologically related to his period of active service, to include an asserted in-service fall injury.  In doing so, the examiner should acknowledge and discuss the findings made by the private physician in his July 2007 statement of record as well as statements from the Veteran asserting the continuity of symptomatology since service.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in July 2008.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

